UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 20) HARBINGER GROUP INC. (Name of Issuer) COMMON STOCK (PAR VALUE $0.01 PER SHARE) (Title of Class of Securities) 41146A106 (CUSIP Number) PHILIP FALCONE , 30TH FLOOR NEW YORK, NEW YORK 10022 (212) 339-5888 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 18, 2014 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall besubject to all otherprovisions of the Act(however, see the Notes). CUSIP No. 41146A106 SC 13D Page2 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners Master Fund I, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 37.4% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page3 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 37.4% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page4 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners Special Situations Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.2% (*) 14 TYPE OF REPORTING PERSON PN (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page5 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners Special Situations GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.2% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page6 of 16 1 NAME OF REPORTING PERSON Global Opportunities Breakaway Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page7 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% (*) 14 TYPE OF REPORTING PERSON PN (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page8 of 16 1 NAME OF REPORTING PERSON Harbinger Capital Partners II GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page9 of 16 1 NAME OF REPORTING PERSON Harbinger Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 45.6% (*) 14 TYPE OF REPORTING PERSON CO (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page10 of 16 1 NAME OF REPORTING PERSON Philip Falcone 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.9% (*) 14 TYPE OF REPORTING PERSON IN (*) See Item 5 for discussion of calculation of percentage ownership. CUSIP No. 41146A106 SC 13D Page11 of 16 Item 1. Security and Issuer. This Amendment No.20 to Schedule 13D (“Amendment No. 20”) is being filed by the undersigned to amend the Schedule 13D filed by the Reporting Persons on June 19, 2009, as amended by Amendment No. 1, filed on July 13, 2009, Amendment No. 2, filed on November 4, 2009, Amendment No. 3, filed on August 17, 2010, Amendment No. 4, filed on September 15, 2010, Amendment No. 5, filed on January 12, 2011, Amendment No. 6, filed on March 10, 2011, Amendment No. 7, filed on May 16, 2011, Amendment No. 8, filed on May 23, 2011, Amendment No. 9, filed on February 1, 2012, Amendment No. 10, filed on March 14, 2012, Amendment No. 11, filed on June 18, 2012, Amendment No. 12, filed on December 14, 2013, Amendment No. 13 filed on December 19, 2012, Amendment No. 14 filed on January 16, 2013,Amendment No. 15 filed on June 3, 2013,Amendment No. 16 filed on August 14, 2013, Amendment No. 17 filed on September 20, 2013, Amendment No. 18 filed on September 27, 2013 and Amendment No. 19 filed on February 6, 2014 (as amended, the “Schedule 13D”), with respect to the Common Stock, par value $0.01 per share (the “Shares”), of Harbinger Group Inc. (the “Issuer”), whose principal executive offices are located at 450 Park Avenue, 30th Floor, New York, New York 10022. Item 2. Identity and Background. No material change. Item 3. Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13Dis hereby amended by adding the following as the last paragraph thereof: “As of the date hereof the Master Fund may be deemed to beneficially own54,399,783 Shares. As of the date hereof Harbinger LLC may be deemed to beneficially own54,399,783 Shares. As of the date hereof the Special Fund may be deemed to beneficially own 11,878,103 Shares. As of the date hereof HCPSS may be deemed to beneficially own 11,878,103 Shares. As of the date hereof the Breakaway Fund may be deemed to beneficially own7,613,851 Shares. As of the date hereof HCP II may be deemed to beneficially own 7,613,851 Shares. As of the date hereof HCP II GP may be deemed to beneficially own 7,613,851 Shares. As of the date hereof Harbinger Holdings may be deemed to beneficially own66,277,886 Shares. As of the date hereof Philip Falcone may be deemed to beneficially own73,891,737 Shares.” Item 4.Purpose of Transaction. Item 4 is amended by adding the following as the last paragraph thereof: “See Item 6 hereof.” CUSIP No. 41146A106 SC 13D Page12 of 16 Item 5.Interest in Securities of the Issuer. Paragraphs (a), (b) and (c) of Item 5are amended and restated intheir entirety with the following: “References to the percentage ownership of Shares in this Schedule 13D is based on the145,273,065 Shares believed to be outstanding by the Reporting Persons as of February 18, 2014, which amountdoes not give effect to the conversion of the Company’s outstanding shares of Series A Participating Preferred Stock (the “Series A Shares”) and Series A-2 Participating Preferred Stock (the “Series A-2 Shares,” and together with the Series A Shares, the “Preferred Stock”)or the limitation on voting by the Preferred Stockholders prior to receipt of certain regulatory approvals (the Preferred Stock may be voted only up to 9.9% of theShares by any one holder). The Preferred Stock is entitled to vote with theShares on an as-converted basis on all matters submitted to a vote of the Shares. Each share of Preferred Stock may be converted intoShares based on the applicable conversion price. (a, b) As of the date hereof, the Master Fund may be deemed to be the beneficial owner of54,399,783 Shares, constituting 37.4% of the Shares. The Master Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of54,399,783 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of54,399,783 Shares. The Master Fund specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, Harbinger LLC may be deemed to be the beneficial owner of54,399,783 Shares, constituting 37.4% of the Shares. Harbinger LLC has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of54,399,783 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of54,399,783 Shares. Harbinger LLC specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, the Special Fund may be deemed to be the beneficial owner of 11,878,103 Shares, constituting 8.2% of the Shares. The Special Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 11,878,103 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 11,878,103 Shares. The Special Fund specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, HCPSS may be deemed to be the beneficial owner of 11,878,103 Shares, constituting 8.2% of the Shares. HCPSS has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 11,878,103 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 11,878,103 Shares. HCPSS specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. CUSIP No. 41146A106 SC 13D Page13 of 16 (a, b) As of the date hereof, the Breakaway Fund may be deemed to be the beneficial owner of 7,613,851 Shares, constituting 5.2% of the Shares. The Breakaway Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 7,613,851 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 7,613,851 Shares. The Breakaway Fund specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, HCP II may be deemed to be the beneficial owner of 7,613,851 Shares, constituting 5.2% of the Shares. HCP II has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 7,613,851 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 7,613,851 Shares. HCP II specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, HCP II GP may be deemed to be the beneficial owner of 7,613,851 Shares, constituting 5.2% of the Shares. HCP II GP has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 7,613,851 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 7,613,851 Shares. HCP II GP specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, Harbinger Holdings may be deemed to be the beneficial owner of66,277,886 Shares, constituting 45.6% of the Shares. Harbinger Holdings has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of66,277,886 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of66,277,886 Shares. Harbinger Holdings specifically disclaims beneficial ownership in the Shares reported herein except to the extent it actually exercises voting or dispositive power with respect to such Shares. (a, b) As of the date hereof, Philip Falcone may be deemed to be the beneficial owner of73,891,737 Shares, constituting 50.9% of the Shares. Mr. Falcone has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of73,891,737 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 73,891,737 Shares. Mr. Falcone specifically disclaims beneficial ownership in the Shares reported herein except to the extent he actually exercises voting or dispositive power with respect to such Shares. (c)Since the filing of the last amendment to this Schedule 13D, the only transaction in the Shares by the Reporting Persons was the transaction described in Item 6 of this Schedule 13D.” CUSIP No. 41146A106 SC 13D Page14 of 16 Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is amended by adding the following as the last paragraph thereof: “Pursuant to a previously disclosed portfolio financing, MSDC HMF Investments, LLC (“MSDC Investments”) and the Master Fund entered into an option agreement, dated June 15, 2012 (as amended on May 31, 2013, the “Amended Option Agreement”). On February 18, 2014, MSDC Investments exercised a portion of its option and acquired 2,722,000 shares from the Master Fund at a price of $6.50 per Share. The option expires on the earlier of the repayment of the portfolio financing and June 14, 2014.” Item 7.Material to be Filed as Exhibits. Exhibit A: Joint Filing Agreement CUSIP No. 41146A106 SC 13D Page15 of 16 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: Harbinger Capital Partners LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: Harbinger Capital Partners Special Situations GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member CUSIP No. 41146A106 SC 13D Page16 of 16 GLOBAL OPPORTUNITIES BREAKAWAY LTD. By: Harbinger Capital Partners II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member /s/Philip Falcone Philip Falcone February 19, 2014 Attention: Intentional misstatements or omissions of fact constitute federal violations (see 18 U.S.C. 1001). Exhibit A JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D with respect to the Common Stock, par value $0.01 per share of Harbinger Group Inc., is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: Harbinger Capital Partners LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By: Harbinger Holdings, LLC, Manager By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: Harbinger Capital Partners Special Situations GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member A-1 GLOBAL OPPORTUNITIES BREAKAWAY LTD. By: Harbinger Capital Partners II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II LP By: Harbinger Capital Partners II GP LLC, General Partner By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By: /s/Philip Falcone Name: Philip Falcone Title: Managing Member /s/Philip Falcone Philip Falcone February 19, 2014 A-2
